Citation Nr: 1527781	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for post-traumatic stress disorder (PTSD) (now claimed as depression), and if so whether the claim can be granted.
 
2.  Entitlement to service connection for post-concussion syndrome with headaches.

3.  Entitlement to service connection for onychomycosis.

4.  Entitlement to service connection for skin condition with irritation and breakdown, to include as secondary to the service-connected bladder dysfunction associated with degenerative disc disease, L5-S1.

5.  Entitlement to service connection for osteoarthritis of cervical spine with degenerative disc disease.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for irritable bowel syndrome with constipation.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to medications taken for service-connected conditions.

9.  Entitlement to a rating in excess of 40 percent for bladder dysfunction.

10.  Entitlement to an evaluation in excess of 10 percent for intervertebral disc syndrome affecting the sciatic nerve, right lower extremity, (right lower extremity radiculopathy) prior to March 13, 2014, and in excess of 20 percent since March 13, 2014.

11.  Entitlement to a compensable rating for a ganglionic cyst of the right foot with normal healed surgical scar.  

12.  Entitlement to a total disability evaluation based on individual unemployability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had service from November 13, 1979 to March 14, 1988 and March 15, 1988 to April 12, 1989.  However, the Veteran received an "other than honorable" discharge during the second period as noted in a letter from Personnel Services Division of the Department of Defense.  April 1990 and June 1990 administrative decisions found the first period, which the Veteran completed under honorable circumstances, valid for VA benefits, but the latter period ineligible.  Accordingly, for service connection purposes, the Board only considered disabilities and events occurring during the first period of service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2013 rating decisions issued by the above Department of Veterans Affairs Regional Office (RO).

During the pendency of this appeal the RO in a September 2014 rating decision increased the rating of the Veteran's radiculopathy from 10 percent to 20 percent. The issue is characterized as such on the first page of this decision.

The Veteran claims entitlement to service connection for depression to include as secondary to service connected lumbar spine and bladder disabilities.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has filed multiple claims for psychiatric disorders.  The earliest claim on record is an August 2004 claim for entitlement to service connection for PTSD.  In a February 2005 rating decision, the RO denied the claim due to a lack of verified stressor.  

Even though the RO considered the Veteran's service connection claim for depression to be a new and distinct claim, the Board finds the symptoms discussed by the Veteran as related to depression overlap with the previously claimed PTSD.  Accordingly, the Board recharacterized the issue as a claim to reopen the prior February 2005 rating decision denying service connection for PTSD, as noted on the first page of this decision. 

The issues of entitlement to service connection for headaches, osteoarthritis of the cervical spine, onychomycosis, skin irritation and breakout, increased rating for a bladder dysfunction, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied service connection for PTSD.  The Veteran did not appeal within one year of notice so that decision became final.  In January 2012, the Veteran filed a separate claim for entitlement to service connection for depression.  The symptomatology is of a similar nature of the prior final decision.  Accordingly, the January 2012 claim constitutes a claim to reopen the previously denied service connection claim for PTSD.  Evidence received since the February 2005 decision is new and material. 

2. The Veteran's tinnitus is etiologically related to acoustic trauma in active service.

3. The record demonstrates no clinical diagnosis for irritable bowel syndrome. 

4.  The Veteran's PTSD etiologically related to military sexual trauma. 

5.  The Veteran's GERD is etiologically related to active service.

6.  The intervertebral disc syndrome affecting the right sciatic nerve is manifested by consistent and moderate symptoms throughout the appeal period.  

7.  The right foot ganglion cyst surgical scar causes pain during the winter and summer months with painful weight bearing on right foot during those periods.  


CONCLUSIONS OF LAW

1. The February 2005 rating decision, which denied reopening of a previously denied claim for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§ 20.1103 (2014).  

2.  Evidence received since the February 2005 rating decision is new and material for purposes of reopening.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5. The criteria for service connection for irritable bowel syndrome with constipation have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for service connection for GERD have been met. 38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  Prior to March 13, 2014, the criteria for a disability rating of 20 percent for right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).  

8. From March 13, 2014, the criteria for a disability rating of in excess of 20 percent for right lower extremity radiculopathy have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

9.  The criteria for a 10 percent rating, and no higher, for a ganglion cyst of the right foot with a normally healed scar have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, DC 7804, 7819 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran's claims on appeal in December 2010 (increased ratings and TDIU) and March 2012 (service connection) notices.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  The Board notes that the Veteran has not received special notice regarding the reopening of claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, since the reopening of the claim has resulted in a grant of the claim, the Board finds no prejudice to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and post service treatment records with the claims file.  Neither the Veteran nor her representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal. 

With respect to examinations, the Veteran has been afforded VA examinations pertinent to the claims on appeal to evaluate the Veteran's back (March 2014), right lower extremity radiculopathy (July 2011 and March 2014), right foot scar (April 2010, July 2011, and March 2014), and urinary functioning (March 2014).  The Board finds these examinations are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

The Board notes that VA did not schedule examinations related to the Veteran's service connection claims.  The Board finds it would be fruitless to do so in this instance.  As discussed below, for several of the Veteran's claims, there is no evidence of a current disability due to disease or injury (underlying pathology).  As such, examinations need not be conducted.  Of the impairments which have been shown to have a current diagnosis, the record explicitly has tied the conditions to an event or disease other than service, and the evidence of record is adequate to make this determination.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


I.   New and Material Evidence - Claims to Reopen

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, all service-related records were obtained at the time of the initial February 2005 rating decision.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable to the claim.  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran attempts to reopen a service connection claim.  Generally, in order to prevail on service connection, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  PTSD

As part of the Veteran's appeal, she filed a claim for entitlement to service connection for depression.  Although the RO evaluated this claim as a new claim for service connection, the Veteran previously applied for entitlement to service connection for PTSD, which was denied by the RO in a February 2005 rating decision.  

In reviewing the evidence related to both psychiatric disorders, the Board finds that symptoms associated with the Veteran's depression are similar to the diagnosed PTSD.  The Veteran's symptoms related to depression include depressed mood, irritability, poor judgment, poor insight, poor reliability, poor concentration, poor sleep, poor appetite, and a tendency to isolate from others.  In the diagnosis of PTSD, the Veteran has had symptoms including trouble sleeping, irritability, short temper, and poor concentration.  Based on these similarities, the Board finds the Veteran's service connection claim for depression was actually an attempt to reopen the prior service connection claim for PTSD.  Accordingly, the Board characterized the claim of service connection for depression as an attempt to reopen the final February 2005 decision.

The February 2005 decision denied service connection for PTSD on the basis that there was no corroborating evidence of sexual assault or involvement in a court martial of the Veteran's attacker of the record.  In a February 2013 VA record, a VA psychiatrist diagnosed the Veteran with PTSD and notes military sexual trauma as a stressor.   This evidence is new because it was not in existence at the time of the February 2005 rating decision.  This information is also material as it relates to the issue of stressor.  Accordingly, the Board finds new evidence has been received to reopen.  With the claim reopened, the Board's discussion of whether entitlement to service connection should be granted in Section II. 

II.   Service Connection 

Service connection may be granted for disability resulting from injury suffered or disease contracted in line of duty in the active military, naval, or air service. 
38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic diseases of the nervous system, including tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  For arthritis, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).



A.  PTSD

In reopening the claim, the Board finds service connection is warranted for PTSD.   The Veteran has been in treatment over the past 20 years for a number of mental conditions including PTSD, anxiety, depression, and substance abuse.  Throughout the course of her treatment history, the Veteran has asserted that her mental difficulties are related to multiple in-service rapes by her husband as well as by a service member, who she reports was court-martialed for his conduct.  She discussed the incidents in a November 2004 supplemental information to support a claim for PTSD, a February 2005 VA PTSD examination, and a February 2013 VA psychiatric progress note.  

The Board finds the Veteran's statements competent and credible in light of her consistent story of sexual trauma, and her in-service and post-service history of drug abuse, and the Veteran's post-service treatment records indicating the occurrence of a sexual trauma.  Furthermore, the Veteran's reported stressor of military sexual trauma was used by both the February 2005 and February 2013 VA mental health specialist who have diagnosed the Veteran with PTSD.  The use of the trauma in the diagnosis is sufficient to corroborate the stressor for compensation purposes.  Accordingly, service connection for PTSD is granted.

B. Tinnitus

The Veteran asserts that she has tinnitus that is related to service.  In a July 2011 VA examination, the examiner diagnosed the Veteran with tinnitus.  The Veteran asserts that she was exposed to loud noise in service from weapons and from small appliances during her work in a kitchen environment, which caused her current condition.  The Board finds the Veteran's statements of in-service noise credible and competent.  The Veteran is competent to report her observable symptoms as she experiences them through her senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Since tinnitus is a disability capable of lay observation, and her statements are found credible, the Board grants the claim. 


C. Irritable bowel syndrome 

The Veteran contends that she has irritable bowel syndrome (IBS) related to active service.  In support of her claim, she submitted duplicates of relevant service treatment records demonstrating symptoms that could be attributable to such a disability.  

As a threshold matter, the record must demonstrate the existence of a current disability, which is lacking here.  "In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Veteran is the only one making statements regarding diagnosis of IBS is the Veteran.  The Veteran is competent to describe symptoms she experienced, whether in service or during the years since discharge, based on her personal knowledge.  Layno v. Brown, 6 Vet. App. 465.  However, the diagnosis of condition as complex as IBS requires an understanding of how the digestive system works and symptoms of that condition, matters of which the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Even if the Board found IBS during service, its absence in the post-service treatment records translates to an unrelated disability.  No nexus could be found if no such disability is present.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim. 

D.  GERD 

The Veteran has evidence of GERD or associated symptoms such as upset stomach and difficulty digesting food in service and post service.  During service there are sick calls in 1982, 1984, 1985, and late 1986 where the Veteran complained of such symptoms and received treatment for acute gastroenteritis, nausea, upset stomach, and abdominal pains.  Post-service, the Veteran was diagnosed with GERD at the Tuscaloosa VA Medical Center in August 2004.  She was prescribed Prilosec to manage this condition.  Subsequent records including from 2005 demonstrate additional issues related to GERD. 

The Board finds that the evidence is at least in equipoise as to whether GERD began during service.  The symptomatology associated with the current treatment of GERD is substantially similar to the symptomatology reported during in-service medical treatment.  The Veteran has provided credible lay testimony that her symptomatology has remained constant and consistent since that time.  While the Board recognizes the significant length of time during service and post-service for treatment, the Board finds no medical opinion to the contrary.  As such, the Board finds that the evidence weighs in favor of her claim, and it is granted.
 
II.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.


A.  Right Lower Extremity Radiculopathy 

The Veteran has right lower extremity radiculopathy rated under Diagnostic Code 8520.  She has been in receipt of a 10 percent rating from June 25, 2008 to March 12, 2014 and a 20 percent rating since March 13, 2014.  The Veteran contends that she is entitled to a higher rating due to pain and limited functional ability.  

Under the criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost. 38 C.F.R. § 4.124a.  Complete paralysis at the 80 percent level is not seen at any point in the appeal period.  Accordingly, the discussion focuses on rating levels of 20 percent, 40 percent, and 60 percent.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, so that decisions will be equitable and just. 38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.
 
At the outset, the Board finds that the Veteran's sciatic nerve disability of the right lower extremity has remained essentially consistent in severity throughout the appeal period.  In addition, the March 2014 VA examination is the most probative of record.  As such, the 20 percent rating that was assigned effective March 13, 2014 should be assigned throughout the appeal period, beginning on June 25, 2008, the date of the grant of service connection.  As such, the Board will now turn to the question of whether a disability rating in excess of 20 percent is warranted at any point during the appeal period.

The Veteran has a significant number of VA treatment records associated with the claims file that contain evidence of some of the symptomatology associated with rating this disability.  Specifically, a February 2013 VA report shows that the Veteran complained of pain radiating to the right foot.  

To fully assess the Veteran's disability, VA scheduled the Veteran for an examination in July 2011.  

At the July 2011 examination, the Veteran reported residual symptoms as a result of this disability including stiffness, spasm, paresthesia, and weakness.  She indicated that she could walk without limitation.  However, during the examination, she did not experience any pain.  Motor function of the right lower extremity was normal.  No sensory deficits were noted from the L1-L5. She used a cane for stability.  However, the Veteran has other disabilities including the back and a knee issue, which may have precipitated the use of the cane.  

VA afforded the Veteran an examination in March 2014 to determine the current severity of her right lower extremity radiculopathy.  Reflex examination was normal.  Sensory examination was normal in the right lower extremity.  The Veteran reported no radicular symptoms in her right lower extremity.  The examiner was asked to comment on the severity of the radiculopathy symptoms associated with the right lower extremity and indicated that this extremity was not affected.  She was noted to use a brace and can to assist with stability and comfort with standing and ambulation.  The examiner commented that the Veteran's condition with regard to the sciatic nerve of the right lower extremity was quiescent.

The pertinent and relevant evidence of record with regard to the Veteran's disability is consistent with a disability of no more than moderate severity with moderate paresthesias shown causing functional limitations including less movement than normal and pain on movement.  All neurological testing done at both examinations was normal.  The rating code states that, when involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Since all of the symptomatology experienced by the Veteran is subjectively reported and not objectively shown on examination, the 20 percent rating for moderate disability is appropriate and should not be increased.

B.  Right Foot Ganglionic Cyst - Scar

The Veteran has a noncompensable rating for a ganglionic cyst of the right foot with a normally healed scar.  This disability is rated under Diagnostic Code 7819.  38 C.F.R. § 4.118.  Benign skin neoplasms are rated either based as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of function.  

A March 2014 VA examiner evaluated the scar in question.  The scar from the ganglionic cyst is superficial and non-linear, measuring 1 cm by 2 cm.  The examiner saw no limitation in function caused by the scar, or any other pertinent physical findings, complications, conditions, signs, and/or symptoms (such as nerve damage) associated with the scar.  X-ray scans revealed no functional limitation to the foot.  

Despite the results of the examination, the Veteran reported residual pain during winter and summer months with the scar having a tendency to rise up and hurt at the top of her right foot causing pain when she walks.   Without an actual functional limitation seen on examination, the Board evaluated the scar under DC 7804 for diagnostic scars.  

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation. Three or four scars that are unstable or painful warrant a 20 percent evaluation. Five or more scars that are unstable or painful warrant a 30 percent evaluation.  If one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Note (2), 38 C.F.R. § 4.118. 

Based on the Veteran's statements, she has one scar that is painful approximately six months out of the year.  This is consistent with a 10 percent rating for having one or two scars that are unstable or painful.  The March 2014 examiner described the scar as stable and there is no evidence suggesting otherwise.  Higher ratings require evidence of more scars that are either painful or unstable.  The Board did not provide an extra 10 percent for a scar that is both unstable and painful, because no instability was seen on the examination.   The Veteran self-reported that she has no functional limitation that may provide her a higher rating.  The 10 percent rating provided is given based on the Veteran's statements of intermittent pain.  

The Board also considered higher ratings under DC 5310, 5311 and 5312 for impairments of the foot and leg.  The focus of these diagnostic codes is on functional limitations which was not seen on examination and no physical evidence of was noted.  Accordingly, a rating in excess of 10 percent is not warranted. 

D.  Extraschedular Considerations 

The Board has considered whether an extraschedular evaluation is warranted for any of the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, as discussed in depth in this section.  No referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above and is reflected by the assigned ratings.    As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 



ORDER


Service connection for tinnitus is granted.

Service connection for irritable bowel syndrome with constipation is denied. 

New and material evidence has been received to reopen the service connection claim for PTSD (claimed as depression); service connection for PTSD is granted.

Service connection for GERD is granted. 

A 20 percent rating for right lower extremity radiculopathy is granted, from June 25, 2008, subject to the laws governing the grant of monetary benefits. 

A 10 percent rating for a right foot ganglionic cyst of the right foot with normal healed surgical scar is granted, subject to the laws governing the grant of monetary benefits.


REMAND

A.  Post-concussive headaches/Cervical spine

The Veteran mentioned headaches during service, such as a February 1984 sick call visit and has a history of post-service migraines.  No opinion has been obtained to address the relationship between the service and post-service complaints of headaches, and this should be accomplished on remand. 

The Veteran also relates osteoarthritis of cervical spine to her post-concussive headaches.  Although the Veteran has been diagnosed with degenerative disc disease of the cervical spine, there is no opinion of record for or against this statement.  The Veteran has also made other statements as to the etiology of the cervical spine disability including a traumatic fall during service when horse playing with her brother when on leave.  An examination is needed.  

B.  Onychomycosis

The Veteran asserts that she has had onychomycosis for 15 years.  She asserts that this condition developed during active service.  

The June 2011 VA examiner observed the presence of onychomycosis on the Veteran's toe nails.  

Service treatment records document infections related to the Veteran's feet.  In June 1981, the Veteran was diagnosed with athlete's feet and given a topical foot powder.  In September 1981, the Veteran had fungus of the left foot.  She was given Domeboro foot soaks, which are medicated soaks used to relieve itching and minor skin irritation.  

Since the Veteran had infections of her feet during service, has reported consistent symptoms during and after service, and there is evidence of a foot-related infection post-service, an opinion is necessary to determine the relationship between the in-service and post-service condition.  No nexus opinion pertaining to the onychomycosis and active service has been made on the record.   Accordingly, and examination with opinion is warranted. 

B.  Skin Irritation and Breakout Secondary to Bladder Dysfunction 

The Veteran seeks service connection for skin irritation and breakout.  In an April 2012 VA urology consultation note, the Veteran reports the absorption pads cause irritation and rashes in her groin area.   Since the Veteran reports that treatment for the Veteran's service-connected bladder dysfunction is creating a skin condition, an examination is needed to determine the actual nature and etiology of her claimed symptoms. If etiology is deemed related to the absorption pads or some other related issue to the service-connected bladder dysfunction, the examiner must make an assessment as to the size of the affected area, and the functional impact it places on the Veteran.  

C.  Bladder Dysfunction 

The Veteran's bladder dysfunction is rated as a voiding dysfunction under Diagnostic Code 7542.  38 C.F.R. § 4.115a.  She currently has a 40 percent rating for this disability effective November 6, 2008.   She seeks a higher rating. In seeking a higher rating, the Veteran has also claimed that she is entitled to service connection for skin irritation and breakouts related to absorbent products used to manage the service-connected disorder.  The outcome of the service connection claim will likely have an impact on the rating for the bladder dysfunction if determined to be related, and is therefore, the Board considered the issues inextricably intertwined.  In such instances, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

D.  TDIU

With respect to the Veteran's claim of entitlement to a TDIU, the Board finds that it is inextricable intertwined with the above grant of service connection for tinnitus and GERD.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). Thus, adjudication of the TDIU claim will be held in abeyance pending the assignment of both a disability rating and effective date for the service connection claims granted by the Board. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination of her post-concussive headaches.  The examiner should review the claims file in its entirety and make a finding as to the following: 

Is it at least as likely as not  that Veteran's history of post-service headaches/migraines had its onset in service or is otherwise related to service, including several mentions of headaches in the service treatment records? 

The examiner should also make a finding as to whether it is at least as likely as not that the Veteran's osteoarthritis of the cervical spine is related to the headaches during service.

2.  Schedule the Veteran an appropriate examination to assess the etiology of the Veteran's onychomycosis of the feet.  The examiner should answer the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's onychomycosis had its onset in service or is otherwise related to service, including the infections occurring in June 1981 and September 1981?

3.  Schedule the Veteran for a skin examination to determine the etiology of rash and breakout in groin area. 

The examiner should answer the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's skin rash and breakout of the groin area had its onset in service or is otherwise related to service, to include the Veteran's service-connected bladder dysfunction?  The Veteran has made specific contentions that the rash developed due to the use of absorption pads daily. 

If the rash is related to the service or a service connected disability, the examiner should determine (1) the size of the exposed/active area; (2) symptoms associated to the rash; and (3) any functional impact on the Veteran. 

4.  After the above development is completed, the AOJ should readjudicate all remanded claims and issue the Veteran a supplemental statement of the case with an appropriate time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


